Citation Nr: 9914363	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Esq.


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant served on active duty from July 1942 to October 
1945.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1997.  The requested 
development has been completed and the case has been returned 
for appellate consideration.  This appeal originates from a 
decision dated in March 1996 by the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. Service connection for pulmonary tuberculosis was last 
denied by the Board in July 1958.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for pulmonary 
tuberculosis while new, in that it has not been previously 
considered by VA, is not material to the incurrence of 
pulmonary tuberculosis during service.



CONCLUSION OF LAW

The July 1958 Board decision denying the appellant's claim to 
service connection for pulmonary tuberculosis is final; 
evidence submitted since that decision does not constitute 
new and material evidence which allows the Board to reopen 
and review the appellant's claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for pulmonary tuberculosis, the 
Board considers all evidence submitted by the appellant or 
obtained on his behalf since the last final denial in order 
to determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for 
pulmonary tuberculosis was denied by the Board in July 1958.  
At that time, the Board noted that the service medical 
records, including the service separation examination 
revealed no complaints, findings or manifestations of 
pulmonary tuberculosis during the appellant's period of 
active duty.  It was further noted that a chest x-ray film, 
made in November 1950 had been interpreted as showing x-ray 
evidence of moderately advanced pulmonary lesions.  However, 
there was no additional evidence of record to relate those 
findings, approximately 5 years after service, to the 
appellant's period of active duty.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of 
pulmonary tuberculosis during service.  Evidence submitted or 
obtained in support of the appellant's petition includes the 
appellant's testimony at hearings in July 1996 and February 
1998 as well as VA outpatient treatment reports dated in 
1998.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for pulmonary tuberculosis.  However, since it only reflects 
recent treatment for various disorders, it is not found to be 
material as it fails to address the issue at hand in this 
case, specifically, the incurrence of pulmonary tuberculosis 
during service.  Furthermore, the appellant's testimony, to 
the effect that he developed breathing problems in 1944 and 
experienced symptoms of fatigue, coughing and chills from 
that time through the remainder of his period of active duty, 
is not found to be new since it essentially reiterates 
contentions offered in support of his appeal in 1958.

Accordingly, the evidence submitted in support of the current 
petition to reopen the claim for service connection for 
pulmonary tuberculosis is not found to be so significant, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for 
pulmonary tuberculosis is not reopened.



ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
pulmonary tuberculosis is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

